           Case 3:19-cv-06025-BJR Document 100-2 Filed 03/29/21 Page 1 of 3


Exhibit 1: File Reliances
Whitman vs State Farm, Milliman Report
001 Complaint 2018.08.15.PDF
001 Complaint‐optimized.pdf
003 Complaint Exhibit A - Elizabeth Bally Policy. Filed 2018.08.15.PDF
01_DEPO_EXH_072_native.pdf
02_DEPO_EXH_073_native.pdf
03_DEPO_EXH_074_native.pdf
04_DEPO_EXH_075_native.pdf
193-001 Exhibit 3 Declaration of Scott Witt (Filed Under Seal)2018.01.23.PDF
193-002 Exhibit 4 Rebuttal Declaration of Scott Witt (Filed Under Seal) 2018.01.23.PDF
1987 Memoranda.VOGTM00215918PROD.pdf
1990 Memoranda.VOGTM00215753PROD.pdf
1993.03.24 Memo re Universal Life.pdf
1993.03.31 Memo from Yee re UL Pricing.VOGTM00215682.pdf
1993.05 Memo from Harrison re UL pricing 94000.VOGTM00113033PROD.pdf
2001.04.04 Memo from Jent re COI reduction.VOGTM00207045PROD.pdf
2001.NJ Price Change Support File.VOGTM00208082PROD.pdf
2018.11.19 Ps 1st RFPDs to D State Farm.PDF
2018.12.06 P 1st IROGS to D State Farm.PDF
2018.12.06 P 1st RFA to D State Farm.PDF
2019.09.25 D SF Resp to P Second Set of IROGS.PDF
2019.09.25 D SF Responses to P Second RFP.PDF
2019-01-22 State Farm_s Response to Plaintiff_s RFA (Set One).PDF
2019-01-22 State Farm_s Response to Plaintiff_s RFPDocs (Set One).PDF
2019-01-22 State Farm_s Response to Plaintiff_s ROGS (Set One).PDF
227-01 Exhibit A - Jan 30 Witt Dec (Sealed).PDF
227-02 Exhibit B - Feb 5 Supp Witt Dec (Sealed).PDF
72 ‐ Declaration and Report of Scott Witt‐PUBLICLY FILED.2021.02.16.pdf
94000 Lifeline Pricing Assumptions.VOGTM00125014PROD.pdf
Alan Rusty Hendren.2017.11.30.pdf
Amended Responses to Bally First Interrogatories (CONFIDENTIAL).PDF
Bally - SFLIC-000005335-Policy Characteristics.xlsx
Bally v State Farm Life Insurance Complaint.PDF
Build.Working.AccountHistory2.FINAL.sas
Build.Working.AccountHistory3C.FINAL.sas
Build.Working.AccountHistory3O.FINAL.sas
Carl Raymond Streily, Jr. Final.2017.11.07.pdf
Class Lost Account Values - No Offset.xlsx
Class Lost Account Values - Offset.xlsx
Declaration and Report of Scott J. Witt.pdf
Elizabeth Bally Policy - as attached to Complaint.pdf
Ex. A ‐ Scott J. Witt Curriculum Vitae.pdf
Ex. A - Scott Witt CV.pdf
Ex. B - Bally Policy SFLIC-000001866-91.pdf
Ex. B ‐ Whitman Policy.pdf
Ex. C ‐ Annual Statements (2018, 2019).pdf
           Case 3:19-cv-06025-BJR Document 100-2 Filed 03/29/21 Page 2 of 3


Ex. C - Bally Annual Statements SFLIC-000001814-65.pdf
Ex. D - Illustration SFLIC-000001568-72.pdf
Ex. D ‐ Illustrations.pdf
Ex. E ‐ Streily, Carl 2017 11‐07 mini.pdf
Ex. F ‐ Phipps, Tony ‐ Vol.pdf
Ex. G ‐ NJ Actuarial Memo SFLIC‐000004293‐315.pdf
Ex. H ‐ SC Actuarial Memorandum (VOGTM00001455PROD).pdf
Ex. I ‐ Holzbauer, Jeff Combined.pdf
Ex. J ‐ 10‐4‐01 Email re Mortality Assumption Documentation.pdf
Ex. K ‐ 2001 NJ Actuarial Memo (SFLIC‐W‐067057).pdf
Ex. K - 2001 Repricing Memo SFLIC-000004774-82.pdf
Ex. L ‐ Declaration of Jeffrey Holzbauer.pdf
Ex. L - Hendren, Alan - Vol.pdf
Ex. M ‐ Hendren, Alan.pdf
Ex. M - Lost Account Values.PDF
Ex. N - Lost Account Values with Offset.PDF
Ex. N ‐ Proposed Class ‐ Lost Account Value.pdf
Exhibit A to Bally.PDF
Jeff Holzbauer 11 30 17.pdf
Jeff Holzbauer 12 1 17.pdf
Megan Bally.SFLIC-000001866.pdf
Random 250 - Account Value.xlsx
Random 250 - Lost Account Values - No Offset.xlsx
Random 250 - Lost Account Values - Offset.xlsx
Random 250 - output - no offset.xlsx
Random 250 - output - offset.xlsx
Random Sample ‐ SAS output.xlsx
Scott Witt - Trial Testimony Unredacted.pdf
ScottJWittVolI_LinkPDF.pdf
SEALED ‐ Whitman v. State Farm ‐ Witt Declaration and Report (and Exhibits).pdf
SFLIC-000000755-CONFIDENTIAL Pursuant to Protective Order.XLS
SFLIC-000001468-CONFIDENTIAL Pursuant to Protective Order.XLS
Split_Extracts .sas
Top 250 - Account Value.xlsx
Top 250 - Lost Account Values - No Offset.xlsx
Top 250 - Lost Account Values - Offset.xlsx
Top 250 - output - no offset.xlsx
Top 250 - output - offset.xlsx
Top Sample ‐ SAS output.xlsx
UL Original series pricing 86000 94000.VOGTM00122506PROD.pdf
UL Pricing 1994 Lifeline.VOGTM00113097PROD.pdf
UL94000_coihistory_1994.SFLIC‐000004450‐CONFIDENTIAL Pursuant to Protective Order.xls
UL94000_coihistory_1994.xlsx
UL94000_coihistory_2001.SFLIC‐000004451‐CONFIDENTIAL Pursuant to Protective Order.xls
UL94000_coihistory_2001.xlsx
Universal Life GeneralVOGTM00215385PROD.pdf
VOGTM00113334PROD.pdf
VOGTM00215598PROD.pdf
            Case 3:19-cv-06025-BJR Document 100-2 Filed 03/29/21 Page 3 of 3


VOGTM00215682PROD.pdf
Whitman ‐ Account Value Test ‐ Random Sample.xlsx
Whitman ‐ Account Value Test ‐ Top Sample.xlsx
Whitman ‐ Lost Account Value Test ‐ Random Sample.xlsx
Whitman ‐ Lost Account Value Test ‐ Top Sample.xlsx
William T. Whitman 030121 FULL PDFA_Redacted.pdf
